Citation Nr: 1308903	
Decision Date: 03/15/13    Archive Date: 03/25/13

DOCKET NO.  08-26 309	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for posttraumatic stress disorder (PTSD) with major depression.

2.  Entitlement to service connection for bilateral cataracts.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

B. Ogilvie, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Marine Corps from May 1973 to May 1977.

This appeal comes before the Board of Veterans' Appeals by an April 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York, which denied reopening the Veteran's claim for entitlement to service connection for PTSD with major depression.  The claim was subsequently transferred to the jurisdiction of the RO in St. Petersburg, Florida.

This appeal also arises from an August 2012 rating decision by the RO in St. Petersburg, which denied a claim of entitlement to service connection for bilateral cataracts.

In February 2010 and February 2012, the claim was remanded for further development and to afford the Veteran with a Board hearing, respectively.  The claim is again before the Board for appellate review.

A Board hearing was held before the undersigned in December 2012 by videoconference, and a transcript of the hearing is of record. 

The July 2008 Statement of the Case reflects that the RO reopened the Veteran's claim of entitlement to service connection for PTSD with major depression and addressed it on the merits.  Regardless of the RO's actions, however, the Board has a legal duty under 38 U.S.C.A. §§ 5108, 7104 (West 2002) to address the question of whether new and material evidence has been received to reopen the claim for service connection.  See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.  


REMAND

The Veteran seeks to reopen a claim of entitlement to service connection for PTSD with major depression and entitlement to service connection for bilateral cataracts.  Before the Board can adjudicate these claims on the merits, additional development is required.

I.  Records

A.  VA Treatment Records

At the December 2012 Board hearing, the Veteran testified that he sought treatment from VA doctors in 1978 for mental health purposes at the Philadelphia, Pennsylvania VA Medical Center (VAMC) just after his separation from service.  See Board Hearing Tr. at 6.  Currently, the record contains VA treatment reports from this facility dated no earlier than 1980, and those reports dated in 1980 pertain only to treatment for podiatry issues.  Records pertaining to mental health treatment dating from the time the Veteran separated from service in 1977 have not been requested from the Philadelphia VAMC.

The Veteran also testified in December 2012 that he received mental health treatment at the VAMC in Coatesville, Pennsylvania in the late 1990s and early 2000s.  He pertinently indicated that he was treatment by a Dr. R., who told him that his current disability was linked to his claimed in-service stressor.  See Board Hearing Tr. at 7-10.  Again, it appears that these records have not been obtained and associated with the Veteran's physical or electronic claims file.  

The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically in the file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  On remand, treatment records from the Philadelphia VAMC and Coatesville VAMC should be obtained.  Ongoing records from the Jacksonville, Florida VA Outpatient Clinic should also be obtained.

B.  Personnel Records

In a May 2004 statement, the Veteran noted that after his stressor occurred (i.e., witnessing his friend's self-inflicted gunshot wound at Camp Lejeune, North Carolina), he spoke with his commanding officer, the military police, and Criminal Investigative Division about the incident.  While some records from the Veteran's personnel file are contained in the claims file, his entire personnel file could contain some relevant information about the incident.  Therefore, on remand, the Veteran's entire personnel file should be obtained from the National Personnel Record Center, or other appropriate facility or facilities.

II.  Statement of the Case

The claims file reflects that in August 2012, the Veteran filed a timely Notice of Disagreement with the rating decision regarding a denial of service connection for bilateral cataracts, dated the same month.

By filing a timely Notice of Disagreement with the denial of service connection for bilateral cataracts, the Veteran has initiated appellate review on this issue.  38 C.F.R. § 20.302(a) (2012).  However, the RO has yet to issue a Statement of the Case with respect to this claim, the next step in the appellate process.  See 38 C.F.R. § 19.29 (2012); Manlincon v. West, 12 Vet. App. 238, 240- 41 (1999); Holland v. Gober, 10 Vet. App. 433, 436 (1997).

Consequently, the claim for service connection for bilateral cataracts must be remanded to the RO for the issuance of a Statement of the Case.  Id.  The Board emphasizes, however, that to obtain appellate review of any issue not currently in appellate status, a perfected appeal must be filed.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.200, 20.201, 20.202 (2012).

Accordingly, the case is REMANDED for the following action:

1.  Obtain all available mental health treatment records for the Veteran from the Philadelphia, Pennsylvania VAMC, beginning in June 1977, and from the Coatesville, Pennsylvania VAMC, beginning in January 1995 that are not already on file.  If any of the records requested are unavailable, clearly document the claims file to that effect and notify the Veteran of any inability to obtain these records, in accordance with 38 C.F.R. § 3.159(e).

2.  Obtain updated treatment records from the Jacksonville, Florida VA Outpatient Clinic, as well as any other facility identified by the Veteran.  If any of the records requested are unavailable, clearly document the claims file to that effect and notify the Veteran of any inability to obtain these records, in accordance with 38 C.F.R. § 3.159(e).

3.  Obtain from the National Personnel Record Center, or other appropriate entity, the Veteran's entire personnel file from his service in the Marine Corps.  If the records requested are unavailable, clearly document the claims file to that effect and notify the Veteran of any inability to obtain these records, in accordance with 38 C.F.R. § 3.159(e).

4.  Furnish to the Veteran and his representative a Statement of the Case addressing the claim for service connection for bilateral cataracts.  The RO should also furnish a VA Form 9 (Appeal to Board of Veterans' Appeals), and afford them the applicable time period for submitting a perfected appeal on this issue.  The Veteran and his representative are hereby reminded that to obtain appellate review of any matter not currently in appellate status-specifically, that noted immediately above-a timely appeal must be perfected.

5.  Thereafter, and after undertaking any additional development deemed necessary, readjudicate the Veteran's petition to reopen a claim of entitlement to service connection for PTSD with major depression.  If this benefit remains denied, in whole or in part, provide the Veteran and his representative with a Supplemental Statement of the Case and afford them a reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
VINCENT C. CHIAPPETTA
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


